FIDEL, Judge,
specially concurring:
Although I join in the decision of my colleagues, I write separately to discuss one portion of their rationale.
The court’s opinion points out that in this case,_ because of punch card irregularities, “the testimony of the ineligible voters would not clearly establish how they actually voted ... but would merely indicate how they intended to vote, and thus would not establish that the illegal votes actually changed the result of the election.” The court finds the Grounds rule of proportional deduction applicable “here, where determining how the illegal votes were cast would be impossible even if the ineligible voters testified.”
Some readers might infer from this language the converse — that is, that the Grounds rule would not apply whenever the testimony of ineligible voters would establish how the illegal votes were cast. The majority does not indicate that it intends that implication. I write in separate concurrence to state that I do not intend that implication.
Division Two has recently held that an ineligible voter “may be compelled to disclose for whom he voted”, unless the witness invokes the fifth amendment privilege against self-incrimination. Babnew v. Linneman, 154 Ariz. 90, 95, 740 P.2d 511, 516 (App.1987). That court, however, did not address itself to the status of a voter who casts an illegal vote, but does so in good faith, and who does not wish to disclose his vote. Nor did the Babnew court consider the application of Ariz. Const, art. VII, § 1, which provides that in all elections, “secrecy in voting shall be preserved.”
The Grounds approach is imperfect, as the supreme court acknowledged upon its adoption, 67 Ariz. at 183, 193 P.2d at 451-52. Yet it has many advantages in a multidistrict election. It avoids the expense, delay, and disenfranchisement of setting *343aside the entire election. It is far fairer than the alternative of ignoring illegal votes, and certifying the election notwithstanding. And additionally — not the least of its advantages in my view — it permits the courts to avoid the democratic anathema of compelling good faith voters to. reveal their votes.